                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 20-10120-RGS

                           MARGARET V. POWELL

                                        v.

                                     MBTA


                        MEMORANDUM AND ORDER

                               February 12, 2020

STEARNS, D.J.

      On January 21, 2020, Margaret V. Powell filed a pro se complaint

against the Massachusetts Bay Transportation Authority (“MBTA”), a

motion for leave to proceed in forma pauperis and for appointment of

counsel, and a subpoena that appears to be intended for the defendant. For

the reasons stated below, the court will deny the motion without prejudice.

Because it appears that the court lacks subject matter jurisdiction over the

complaint as currently pled, the court will also direct Powell to file an

amended complaint.

I.    Motion to Proceed in Forma Pauperis

      A person seeking leave to proceed in forma pauperis in a federal

district court must submit a financial affidavit that identifies all the litigant’s
assets and shows that she is unable to pay the filing fee. See 28 U.S.C.

§ 1915(a)(1).   Here, in her one-sentence statement of assets, Powell

represents that she “holds no possessions of any significant value, has no

income and has no real estate.” This financial affidavit is insufficient because

it does not show how Powell is able to access the basic necessities of life.

Without this information, the court cannot determine whether she qualifies

for in forma pauperis status. Accordingly, the court will deny the motion

without prejudice.

II.   Review of the Complaint

      In her one-page complaint, which bears the title “Replevin,” Powell

alleges that the MBTA wrongfully withheld or damaged her personal

property. According to Powell, she was arrested by the MBTA police on

November 26, 2019. On December 12, 2019, she asked the MBTA police to

return her personal property that had presumably been taken from her when

she was arrested. Items returned to Powell were damaged, and other items

were simply not returned. Powell does not make a demand for damages, but

she does ask for the “immediate return of all these items that were in the sole

possession of the MBTA police for the entirety of her incarceration.” Compl.

at 1. Powell states that she is not a citizen of Massachusetts.




                                       2
      Exercising its inherent authority to review pleadings, see Brockton

Sav. Bank. v. Peat, Marwick, Mitchell & Co., 771 F.2d 5, 11 n.5 (1st Cir.

1985)), or present jurisdictional issues, see McCulloch v. Velez, 364 F.3d 1, 5

(1st Cir. 2004), the court has conducted a preliminary review of the

complaint. The court concludes that Powell’s claim, as pled, does not set

forth a claim over which this court may exercise jurisdiction.

      Federal courts are of limited jurisdiction, “and the requirement of

subject-matter jurisdiction ‘functions as a restriction on federal power.’”

Fafel v. Dipaola, 399 F.3d 403, 410 (1st Cir. 2005) (quoting Ins. Corp. of

Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982)).

Federal district courts may exercise jurisdiction over civil actions arising

under federal law, see 28 U.S.C. § 1331 (“§ 1331”), and over certain actions in

which the parties are of diverse “citizenship” and the amount in controversy

exceeds $75,000, see 28 U.S.C. § 1332 (“§ 1332”). “If the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.” Fed. R. Civ. P. 12(h)(3).

      Here, Powell has failed to plead a claim arising under federal law. She

captions her complaint “Replevin,” which is a state law claim. She does not

identify, nor can the court surmise, a federal law that would support her

claim against the MBTA. Characterizing Powell’s claim as one under 42


                                         3
U.S.C. § 1983 (“§ 1983”) would not cure the problem.           Section § 1983

provides that any “person,” acting under the color of state law, who violates

the federal rights of another “shall be liable to the party injured.” 42 U.S.C.

§ 1983. However, a state is not a “person” within the meaning of § 1983. See

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989). Thus, as an

agency of the Commonwealth of Massachusetts, the MBTA cannot be sued

under § 1983. 1

      Diversity subject matter jurisdiction under § 1332 does not exist

because the amount in controversy does not exceed $75,000.              Powell

complains of damage to or disappearance of various items of personal

property, including two backpacks, two jackets, a flash-drive containing

sensitive information, a pair of pants, knife, and a bivouac bag. While the

court assumes that these items hold great value and utility for Powell,

nothing in the complaint suggests that the amount in controversy for their

damage or disappearance could exceed $75,000.

                                  ORDER

      In accordance with the foregoing, the court hereby orders:




1 State officials acting in their individual capacities who were directly
involved in the deprivation of another’s federal rights may be sued under
§ 1983. See Cepero-Rivera v. Fagundo, 414 F.3d 124, 129 (1st Cir. 2005).
                                      4
      1.    The motion for leave to proceed in forma pauperis is DENIED

without prejudice. If Powell wishes to proceed with this action, she must,

within thirty-five (35) days, pay the $400 filing fee or file a renewed motion

for leave to proceed in forma pauperis in which she indicates how she is able

to afford the basic necessities of life. The Clerk shall provide Powell with an

Application for Leave to Proceed in District Court without Prepaying Costs

or Fees, which Powell may complete and file as a motion for leave to proceed

in forma pauperis.

      2.    The motion for counsel is DENIED without prejudice.

      3.    If Powell wishes to pursue this action, she must, within thirty-

five (35) days, file an amended complaint in which she asserts a claim over

which this court has subject matter jurisdiction. Failure to comply with this

directive will result in dismissal of this case without prejudice.

                              SO ORDERED.

                                       /s/ Richard G. Stearns
                                       _ _____                  ___
                                       UNITED STATES DISTRICT JUDGE




                                       5
